Appeals by defendants from four judgments (one as to each of them) of the Supreme Court, Queens County, each rendered March 29, 1977, convicting them of possession or transportation for the purpose of sale of unstamped or unlawfully stamped cigarettes, as a misdemeanor, upon their pleas of guilty, and imposing sentence. Judgments affirmed (People v Tuzzino, 54 AD2d 744; People v Rizzo, 40 NY2d 425, 430; People v Giammarino, 53 AD2d 871, affd 42 NY2d 1090). These cases are remitted to the Criminal Term for further proceedings in accordance with CPL 460.50 (subd 5). Hopkins, J. P., Martuscello, Latham and Gulotta, JJ., concur.